                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 DAVID BROWN,
                       Plaintiff,
            v.                                            CIVIL ACTION
                                                          NO. 18-1126
 CITY OF PHILADELPHIA, et al.,

                       Defendants.



PAPPERT, J.                                                            January 31, 2019

                                    MEMORANDUM

      Pro se Plaintiff David Brown sued the City of Philadelphia and Parole Agent

John Barthle, among others, alleging violations of his constitutional rights under 42

U.S.C. § 1983. The City and Agent Barthle filed Motions to Dismiss for failure to state

a claim. For the reasons that follow, the Court grants both Motions.

                                             I

      Brown filed his original Complaint against the City of Philadelphia and six other

defendants on March 15, 2018. (ECF No. 1.) He amended the Complaint, naming the

same defendants, on April 5, 2018. (ECF No. 4.) The Court dismissed Brown’s claims

against the City and four other defendants on April 18, 2018. (ECF No. 9.) Brown then

filed a Second Amended Complaint against the City naming several more defendants,

including Parole Agent Barthle. (ECF No. 18).

      The Court has already summarized the facts Brown alleged in his Amended

Complaint. See (ECF No. 8 at 2–3.) In the Second Amended Complaint, Brown

supplemented those allegations as follows.




                                             1
       Brown claims that on March 31, 2017, after police officers entered his house

without a warrant and physically assaulted him, the officers brought him outside “and

said something to [him] about a firearm [he] had no knowledge of which [they] planted

somewhere outside [his] home to have [him] charged.” (Second Am. Compl. 16–17.)

Brown believes the officers were intent on arresting him for possession of a firearm “as

a cover up for [a] previous . . . a firearm charge [he] was found not guilty of by jury

trial.” (Id. at 17.) The “police department as a whole,” Brown alleges, has been

“consistently trying to put [him] in possession of a gun and have [him] convicted and

portrayed as some gun toting criminal gangster.” (Id. at 19–20.)

       According to Brown, his arrest was part of “an even larger skeem [sic] involving

Philadelphia public officials officers [sic] . . . to take [his] property.” (Id. at 18.) He

claims that “public officials with a vested interest in the land property where [he’s]

resided for some years” are making “efforts to harass and . . . bull[y] [him] off the

property to obtain th[e] property by default of [him] going to prison or some other ill

fate.” (Id.) He also believes they are “somehow associates and affiliated with the

University of the Sciences of Pennsylvania College . . . which has been robbing,

stealing, and buying up property in the area . . . in efforts at gentrification.” (Id. at 20.)

       Brown alleges that after his arrest for possession of a firearm, Parole Agent

Barthle presented him with “violation of probation papers and told [him] that despite

[his] innocence of the crimes [he] would be hold [sic] captive in jail.” (Id. at 19.)

                                               II

       To survive dismissal under Rule 12(b)(6) of the Federal Rules of Civil Procedure,

a complaint “must contain sufficient factual matter, accepted as true, to ‘state a claim




                                               2
to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is facially

plausible if the facts alleged “allow[ ] the court to draw the reasonable inference that [a]

defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678. “[W]here the

well-pleaded facts do not permit the court to infer more than the mere possibility of

misconduct, the complaint has alleged—but it has not ‘show[n]’—‘that the pleader is

entitled to relief.’” Id. at 679 (quoting Fed. R. Civ. P. 8(a)(2)).

       The Court must take three steps to determine whether a complaint survives a

defendant’s motion to dismiss. See Connelly v. Lane Const. Corp., 809 F.3d 780, 787 (3d

Cir. 2016). First, the Court must “take note of the elements the plaintiff must plead to

state a claim.” Id. (quoting Iqbal, 556 U.S. at 675). Next, it must identify the

allegations that are no more than legal conclusions and thus “not entitled to the

assumption of truth.” Id. (quoting Iqbal, 556 U.S. at 679). Finally, where the

complaint includes well-pleaded factual allegations, the Court “should assume their

veracity and then determine whether they plausibly give rise to an entitlement to

relief.” Id.

       This “presumption of truth attaches only to those allegations for which there is

sufficient factual matter to render them plausible on their face.” Schuchardt v.

President of the U.S., 839 F.3d 336, 347 (3d Cir. 2016) (internal quotation and citation

omitted). “Conclusory assertions of fact and legal conclusions are not entitled to the

same presumption.” Id. The Court’s plausibility determination is a “context-specific




                                               3
task that requires [it] to draw on its judicial experience and common sense.”1 Id.

(quoting Connelly, 809 F.3d at 786–87).

                                                    III

        To establish a prima facie case under 42 U.S.C. § 1983, Brown must demonstrate

that a person acting under color of law deprived him of a federal right. See Groman v.

Twp. of Manalapan, 47 F.3d 628, 633 (3d Cir. 1995). Brown must also show that the

person acting under color of law intentionally violated his constitutional rights or acted

with deliberate indifference in violation of those rights. See, e.g., Cty. of Sacramento v.

Lewis, 523 U.S. 833, 843–44 (1998); Brower v. Cty. of Inyo, 489 U.S. 593, 596 (1989)

(citing Hill v. California, 401 U.S. 797, 802–05 (1971)); see also Berg v. Cty. of

Allegheny, 219 F.3d 261, 269 (3d Cir. 2000).

                                                     A

        Brown claims that the City of Philadelphia violated his Fourth, Eighth and

Fourteenth Amendment rights when it (1) “utilize[d] officers . . . to invade [Brown’s]

home and (2) “utilize[d] the District Attorney’s office . . . to prosecute [Brown] under

color of state law in efforts to disenfranchise [him] and bully [him] off [his] property . . .

in efforts at gentrification.” (Second Am. Compl. 11.) Construing his claim liberally,




1        Because Brown is proceeding pro se, the Court “must liberally construe his pleadings.”
Dluhos v. Strasberg, 321 F.3d 365, 369 (3d Cir. 2003) (citation omitted). See Bush v. City of Phila.,
367 F. Supp. 2d 722, 725 (E.D. Pa. 2005) (quoting Alston v. Parker, 363 F.3d 229, 234 (3d Cir. 2004)
(“Courts are to construe complaints so ‘as to do substantial justice,’ keeping in mind that pro se
complaints in particular should be construed liberally.”). In a § 1983 action such as this, pro se
plaintiffs are “entitled to relief if their complaint sufficiently alleges deprivation of any right secured
by the Constitution.” Nami v. Fauver, 82 F.3d 63, 65 (3d Cir. 1996) (citation omitted). At the same
time, pro se plaintiffs “must allege sufficient facts in their complaints to support a claim. . . . [T]hey
cannot flout procedural rules—they must abide by the same rules that apply to all other litigants.”
Mala v. Crown Bay Marina, Inc., 704 F.3d 239, 245 (3d Cir. 2013).


                                                     4
the Court analyzes this allegation under the standard for municipal liability set forth in

Monell v. Department of Social Services of City of New York, 436 U.S. 658 (1978).

       In Monell, the Supreme Court articulated a “two-path track to municipal liability

under § 1983”—either through municipal policy or custom. Kneipp v. Tedder, 95 F.3d

1199, 1212 (3d Cir. 1996) (quoting Beck v. City of Pittsburgh, 89 F.3d 966, 971 (3d Cir.

1996)); see also Wilson v. City of Phila., 177 F. Supp. 3d 885, 908 (E.D. Pa. 2016) (citing

Andrews v. City of Phila., 895 F.2d 1469, 1480 (3d Cir. 1990)) (“Generally, a

municipality is not vicariously liable for its employees’ conduct.”). A municipal policy is

created when a decisionmaker possessing final authority to establish municipal policy

with respect to an action issues an official proclamation, policy or edict. Natale v.

Camden Cty. Corr. Facility, 318 F.3d 575 (3d Cir. 2003) (quoting Kneipp, 95 F.3d at

1212). A custom is a course of conduct so permanent and well-settled as to virtually

constitute law. Kneipp, 95 F.3d at 1212 (quoting Beck, 89 F.3d at 971). “[A]

prerequisite to establishing liability in either situation is a showing that a policymaker

was responsible either for the policy or, through acquiescence, for the custom.” Id.

       To establish municipal liability, Brown must also show that a municipal policy or

custom was the proximate cause of the injuries he sustained. Id. at 1213 (citing

Bielevicz v. Dubinon, 915 F.2d 845, 850 (3d Cir. 1990)). He “must demonstrate a

‘plausible nexus’ or ‘affirmative link’ between the municipality’s [policy or] custom and

the specific deprivation of constitutional rights at issue.” Bielevicz, 915 F.2d at 850

(citing Estate of Bailey by Oare v. Cty. of York, 768 F.2d 503, 507 (3d Cir. 1985)).

       Brown fails to state a plausible claim against the City under Monell. He has not

alleged that a municipal policy or custom caused his injuries, nor has he alleged any




                                             5
conduct attributable to a City policymaker. Instead, he alleges in conclusory fashion

that the Philadelphia Police Department has been “trying to put [him] in possession of

a gun and have [him] convicted” and that his arrest was part of a scheme to forcibly

take his property and gentrify his neighborhood. (Second Am. Compl. 18–20.) The only

factual support for these allegations is his arrest. Even construed liberally, therefore,

Brown’s claims against the City again fail2 to meet Twombly and Iqbal’s pleading

standards. See Butler v. City of Phila., 2013 WL 5842709 at *2 (E.D. Pa. Oct. 31, 2013).

See also McTernan v. City of York, PA, 564 F.3d 636, 659 (3d Cir. 2009); Rodriquez v.

City of Camden, 2013 WL 530863 (D.N.J. Feb. 11, 2013) (dismissing Monell claim

where “Plaintiff’s only factual support for his claims [was] the single incident of his

arrest” because one cannot “plausibly infer a pattern or practice of excessive force from

a single incident”).

                                                    B

        Brown also brings a § 1983 claim against Parole Agent Barthle, asserting that

Barthle violated his constitutional rights by “hold[ing] [him] captive in jail with a

violation of probation warrant where there was no violation.”3 (Second Am. Compl. 13.)

In support of this claim, Brown alleges that Barthle presented him with papers after

his arrest stating that he had violated his parole.



2       In its April 18, 2018 Memorandum, the Court found that Brown’s Amended Complaint did
not sufficiently allege a municipal policy or custom that led to the violation of his rights. (ECF No. 8
at 4.)

3       To the extent that Brown asserts this claim against Barthle in his official capacity, the claim
is dismissed. “[N]either a State nor its officials acting in their official capacities are ‘persons’ under
§ 1983.” Will v. Michigan Dep’t. of State Police, 491 U.S. 58, 71 (1989). See also Davison v. Kennedy,
2016 WL 538906 at *4 (M.D. Pa. Feb. 11, 2016); Haybarger v. Lawrence Cty. Adult Prob. & Parole,
551 F.3d 193, 198 (3d Cir. 2008) (“Pennsylvania’s judicial districts, including their probation and
parole departments, are entitled to Eleventh Amendment immunity.”).


                                                    6
       Brown fails to state a plausible claim that Barthle deprived him of a federal

right. “A defendant in a civil rights action must have personal involvement in the

alleged wrongs . . . [which] can be shown through allegations of personal direction or of

actual knowledge and acquiescence.” Rode v. Dellarciprete, 845 F.2d 1195, 1207 (3d

Cir. 1988) (citations omitted) (noting that the allegations must be made with

“appropriate particularity”). Barthle had no personal involvement in the constitutional

violations alleged in this case, and any probation violations would have been based on

Brown’s arrest and criminal charges—all of which, according to Brown, were

effectuated by others. All Barthle allegedly did was lodge Brown’s probation violation

after officers had already searched Brown’s home and arrested and detained him.4

       “[I]n civil rights cases district courts must offer amendment—irrespective of

whether it is requested—when dismissing a case for failure to state a claim unless

doing so would be inequitable or futile.” Fletcher-Harlee Corp. v. Pote Concrete

Contractors, Inc., 482 F.3d 247, 251 (3d Cir. 2007). Brown has now twice amended his

complaint against the City, see (ECF Nos. 4, 18), and further amendment would be

futile. Although Barthle was first added to the case in Brown’s Second Amended

Complaint, see (ECF No. 18), further amendment as to Barthle would likewise be futile

given that, according to Brown, Barthle was not involved the constitutional violations

alleged in this case.

       An appropriate Order follows.




4       Because the Court has found that Barthle did not violate Brown’s constitutional rights, it
need not consider Barthle’s qualified immunity defense. See Kaucher v. Cty. of Bucks, 455 F.3d 418,
423 n.2 (3d Cir. 2006).


                                                 7
    BY THE COURT:



    /s/ Gerald J. Pappert
    GERALD J. PAPPERT, J.




8
